Title: From John Adams Smith to John Quincy Adams, 13 May 1815
From: Smith, John Adams
To: Adams, John Quincy


				
					Dear Sir,
					New York 13th May 1815.
				
				My Brother William arrived here after a passage of thirty two days from Havre & has expressed to me his desire not to return to Europe, preferring to remain here, rather than be seperated from them, upon this communication, presuming it would not be disagreeable to you & of very extensive advantage to my future prospects, I have addressed Mr Munroe Secretary of State & have solicited the appointment of Secretary of Legation to the Court of London. From the manner in which I have been presented to him by my friends here I feel a confidence, that with your approbation I cannot fail to succeed in obtaining the appointment. I can venture to promise from my habits studies & employment, that I can render essential service in this station should I be so fortunate as to succeed in my application.I have been admitted as Counsel in the Supreme Court of this State, in the Circuit & District Courts of the United States & am of two years standing as Counsel at the Bar & have been honoured by a Commission as a Master in the Court of Chancery which I have held since the year 1809. If this would be agreeable to you, & you should early express your assent to the Government of my appointment, it will be conferring an obligation upon me & may enable me to avail myself of advantages which may tend permanently to establish, my future respectability in my professional pursuits, on my return to my Country at the expiration of my Commission.Remember me affectionately to Mrs Adams & to George & John who I suppose will be with you before this reaches its address. We have by this days post received letters from Quincy, where your venerable Parents Brother & family are well.With great attachment & respect / I am Dr Sir / your obliged humble servt
				
					John Adams Smith.
				
				
			